 390319 NLRB No. 59DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Local 144, Hotel, Hospital, Nursing Home and Allied ServicesUnion, Service Employees International Union, AFL±CIO.2Thus, there are differences between master and nonmaster em-ployers regarding shift differentials, uniform allowances, and lunch
periods. The Employer gives its employees 15 minutes longer for
lunch. Although not specified in the contract, the Employer's para-
professional employees receive a 5-percent lower shift differential
than similar employees at master homes, which is about $20 per
week. About 20 to 30 percent of the Employer's paraprofessional
employees are affected by this difference. Although not mentioned
in the Master Agreement, the Employer makes daily rather than
weekly calculations in computing its uniform allowance.Sands Point Nursing Home and United IndustryWorkers Local 424, a Division of United Indus-
try Workers District Council 424, Petitioner.
Case 29±RC±8391October 23, 1995DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEOn April 4, 1995, the Board granted the Employer'sand the Intervenor's1requests for review of the Re-gional Director's Decision and Direction of Election
with respect to whether the Regional Director properly
directed an election in the petitioned-for single em-
ployer units, rather than multiemployer units.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Having carefully reviewed the record, the Board hasdecided to reverse the Regional Director's determina-
tion that the single employer units are appropriate.A single employer unit is presumptively appropriateand a party urging a multiemployer unit must dem-
onstrate a controlling history of bargaining on a multi-
employer basis and an unequivocal intent by the em-
ployer to participate in and be bound by the results of
group bargaining. Hunts Point Recycling Corp., 301NLRB 751, 752 (1991); Meat Packers Assn., 223NLRB 922, 924 (1976). See also Maramount Corp.,310 NLRB 508, 511 (1993). Recognizing that the
problems of each member of a multiemployer group
are not always identical, the Board has found that lim-
ited adjustments to a multiemployer contract made
through individual negotiations are not inconsistent
with an intent to be bound by multiemployer bargain-
ing. The Kroger Co., 148 NLRB 569 (1964).We find that there is a history of bargaining by theEmployer on a multiemployer basis and an unequivo-
cal intent by the Employer to participate in and be
bound by the results of group bargaining. The record
supports the Employer's and the Intervenor's conten-
tions that the Regional Director overstated the scope of
the individual negotiations on the Employer's behalf.
The Regional Director mistakenly found that individual
bargaining applied to virtually all economic terms of
employment. This bargaining, which resulted in limited
contractual adjustments, arose, however, within theframework of the multiemployer bargaining relation-
ship and was contemplated by the multiemployer Mas-
ter Agreement.For at least 20 years, the Employer has been a mem-ber of the Greater New York Health Care Facilities
Association (the Association), which has negotiated aseries of contracts with the Intervenor covering variousnursing homes, including the Employer. The Employer
follows and applies about 50 of the provisions set forth
in the most recent Master Agreement that was nego-
tiated between the Association and the Intervenor. The
Master Agreement includes an Industry Standards
Clause that was designed to raise compensation rates
of nonparity employers, such as the Employer, to mas-
ter levels and pursuant to which the Intervenor and the
Association have conducted separate negotiations rel-
ative to the Employer and other nonparity employers
to bridge the gap.With regard to economic terms, the record showsthat there are differences between the Employer's rates
and master rates with respect to certain wages, wage
increases, benefit fund contributions, and a few limited
areas,2as found by the Regional Director. In certainaspects, however, these terms are identical or are gov-
erned by the Master Agreement's Industry Standards
provision contemplating multiemployer negotiations to
achieve parity, or both.Thus, with regard to wages, the Employer's LPNshave received master level salaries pursuant to multi-
employer negotiations under the Industry Standards
Clause. Although the Regional Director correctly con-
cluded that the wages of the Employer's paraprofes-
sionals are different from master wages and cannot be
determined specifically from the Master Agreement,
the Regional Director was mistaken in finding that the
Master Agreement does not provide a schedule for
nonmaster wage increases. The ``Wage Increases'' pro-
vision in the agreement provides that in the case of
nonmaster facilities, ``the amounts of the wage in-
creases and the minimum rates of pay referred to ...

above shall be the product of the percentages set forth
above applied to the correct rates in each facility.'' As
Association President Bartholemew Lawson testified,
the percentages and dates of increases set forth in the
``Wage Increases'' provision apply to both parity and
nonparity homes. Marvin Ostreicher, who is in charge
of operations for both the Employer and a master level
home, testified that the Association sends the same
memo to each home when a contractual increase is
due, and that he implements the same percentage in-
crease at the same time for both homes that he man-
ages, although the dollar amount of the increases are
different for nonparity homes because those homesVerDate 12-JAN-9915:21 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31959apps04PsN: apps04
 391SANDS POINT NURSING HOME3The first paragraph of the ``Fund Contribution Rates'' provisionrecognizes a lower contribution base for nonparity paraprofessional
employees, and refers to the relevant portion of the ``Wage In-
creases'' provision, described above, which results in corresponding
increases in the contribution base for fund contributions. This provi-
sion also states:For any non-master facility whose (a) pension and/or welfarefund contribution rates are lower than (b) the pension and/or
welfare fund contribution rates of master facilities, the obliga-
tions hereunder and credits, if any, of any such facility shall be
proportional to the extent of the difference between (a) and (b)
above.Lawson testified that although the Employer's unit employees re-ceive the master level of Welfare Fund benefits, the Employer's con-
tributions are at 80 percent of the master level for both LPNs and
paraprofessionals. The Employer's Pension Fund contributions are
also at 80 percent of the master level for paraprofessionals, who re-
ceive the master level of benefits. Master level employers, unlike the
Employer, also make Pension Fund contributions on behalf of LPNs.4The Regional Director dismissed as a ``bare assertion'' Lawson'stestimony that the Employer's paraprofessionals receive the same
fund benefits even though the Employer's rate of contribution is less
than the master level. Lawson's testimony, however, is consistent
with that of Ostreicher who listed only fund contributions, and notbenefits, when asked about differences in terms and conditions be-
tween master and nonparity homes.5Nursing home owners and administrators do not attend negotiat-ing sessions, and the Employer's own representatives have never
participated in bargaining strategy meetings with the Association.
The employers are invited, however, to inform the Association if
they want particular matters addressed during contract negotiations.6Contractual provisons not applicable to the petitioned-for em-ployees included: sick benefits, vacations, call-in pay, extra travel
fare, limitation upon breakage and loss liability, canceled accounts,
holidays, seniority for union officers, grievance time pay, employ-
ment examination expenses, limitations on stationary standing posts,
extra work refusal, health and welfare trust funds, and travel pay.start at lower rates of base pay. The Master Agree-ment's ``Wage Increases'' provision is also pertinent
to the Employer because it expressly recognizes that
the nonparity homes start at a lower rate of base pay.Similarly, the Master Agreement's provisions per-taining to the mechanics of employers' welfare and
benefit fund contributions apply to both master and
nonparity homes, and the ``Fund Contribution Rates''
provision recognizes a lower contribution base for non-
parity employees based on their lower wage rate.3Thetestimony also establishes that the Employer's employ-
ees receive fund benefits at master levels.4With respect to sick, vacation, and longevity pay,the Intervenor contends that the Regional Director
erred in dismissing the fact that just prior to the filing
of the petition, the Employer raised its rates in these
areas to master levels. The Regional Director reasoned
that the increases were not significant because the dis-
parity had existed for many years and employees
would not experience the full impact of the changes
for several months. We disagree. Regardless of wheth-
er the employees immediately experienced the full ben-
efits of the increases, what is significant is that the
Employer raised its rates to the levels set forth in the
Master Agreement based on negotiations that arose
within the framework of the multiemployer bargaining
relationship.Thus, in key economic areas, the Employer has ap-plied the terms of the Master Agreement or is movingtowardÐand in the case of LPN wage rates and sick,vacation, and longevity pay, has already achievedÐ
master levels based on negotiated timetables. That
there are minor variations on limited matters, i.e., shift
differentials, uniform allowances, and lunch periods, is
not inconsistent with an employer's intent to be bound
by multiemployer bargaining.In sum, here, the ``individual'' negotiations aroseunder the negotiated Industry Standards Clause and
were limited in scope to closing the gap between parity
and nonparity facilities. Thus, as the Intervenor and the
Association contend, the negotiations were within the
framework of the multiemployer bargaining relation-
ship. In this regard, it is relevant that the Association
bargained on the Employer's behalf with the Interve-
nor, and that the Employer did not otherwise partici-
pate in the negotiations.5There is no evidence that theEmployer has ever unilaterally imposed its own terms
and conditions of employment, and all the record evi-
dence suggests otherwise. Further, as contended by the
Association, negotiations occurred with regard to rais-
ing benefit levels for nonparity facilities as a wholeÐ
not for the Employer alone. We therefore find BurnsInternational Security Service, 257 NLRB 387 (1981),cited by the Regional Director, to be distinguishable.
In Burns, unlike here, a single employer unit wasfound to be appropriate when many of the multiem-
ployer contract's terms were expressly not applicable
to the petitioned-for employees,6many of the benefitsthe petitioned-for employees received were not incor-
porated into the master contract and it was unclear
how they were achieved, and the individual employers
unilaterally implemented other terms.For these reasons, we find that the Employer exer-cised a mutually recognized privilege to bargain indi-
vidually on limited matters and that this was not incon-
sistent with an intent to be bound by group bargaining.
Accordingly, we shall remand the case to the Regional
Director to vacate the election and take further action
consistent with this Order.VerDate 12-JAN-9915:21 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31959apps04PsN: apps04
